                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                May 09, 2019
                                                                      SEAN F. MCAVOY, CLERK
 3
 4
                            UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                      No. 1:18-cv-03062-SAB
 8
                                Plaintiff,
 9
           v.                                       ORDER RE: FORECLOSURE
10
     ALEX JOSEPH CAMPBELL,                          SALE
11
     TAMPICO WELL USERS, and
12
     TAMPICO STORE AND CAFÉ,
13
                               Defendants.
14
           A hearing was held in the above-captioned matter on May 7, 2019. Brian
15
     Donovan appeared on behalf of the Government. Traci Clampitt appeared as a non-
16
     party claimant. For the reasons provided in the record, the Court grants the
17
     Government’s Motion for Order of Foreclosure Sale and to Vacate.
18
           Accordingly, IT IS HEREBY ORDERED:
19
           1. The Government’s Motion for Order of Foreclosure Sale and to Vacate,
20
                ECF No. 18, is GRANTED.
21
           2. Craig Thayer, the United States Marshal for the Eastern District of
22
                Washington, you are hereby commanded, in accordance with the Court’s
23
                Judgment and Decree of Foreclosure, ECF No. 15, to sell, as in said
24
                judgment directed, the property situated in Yakima County, Washington,
25
                more particularly described as follows:
26
                   a. Lot 1 of Short Plat Recorded in Book 82 of Short Plats, Page 41, as
27
                      recorded under Auditor’s File No. 2642356, Records of Yakima
28

     ORDER RE: FORECLOSURE SALE ^ 1
 1
                   County, Washington. Situated in Yakima County, State of
 2
                   Washington. Accessor’s Parcel Numbers: 161217-22401.
 3
               b. The personal property described and perfected under the above
 4
                   security agreement is as follows:
 5
                       i. Oliver 1600 Tractor, S/N 130322-607 9433
 6
                      ii. New Holland 425 Baler, S/N 503847
 7
                     iii. John Deere BA Grain Drill, S/N 60090
 8
                     iv. Hesston 6650 Swather, S/N 665-1251
 9
                      v. Ford 3000 Tractor, S/N C461309
10
                     vi. Massey Ferguson M-25 Hay Rake S/N 0006150
11
                    vii. International 3BTM Plow
12
                    viii. Powder River Calf Squeeze Chute, 2011
13
                     ix. Pasture Harross (4 Count) 5’
14
                      x. International 10’ Disc
15
                     xi. Turnbow 16’ Stock Trailer, S/N D535TUD
16
                    xii. GMC Truck 2500, 1983, S/N 1GTCK24J3DF711833
17
               (hereinafter collectively the “Real Property” or “Property”).
18
         3. You are commanded to provide notice of this Order to Defendant, and
19
            any other resident of the Property by hand delivery or by leaving it in a
20
            prominent location on the Property. You are further commanded to make
21
            return hereon, with your doing thereon indicated, within sixty (60) days
22
            after this date.
23
         4. The terms of the Order of Sale shall be as follows:
24
               a. The United States Marshal for the Eastern District of Washington
25
                   or his representative will be authorized and directed under 28
26
                   U.S.C. §§ 2001 and 2002 to offer for public sale and to sell the
27
                   Property.
28

     ORDER RE: FORECLOSURE SALE ^ 2
 1
             b. The Marshal or his representative is authorized to have free access
 2
                to the Property and to take all actions necessary to preserve the
 3
                Property, including, but not limited to, retaining a locksmith or
 4
                other person to change or install locks or other security devices on
 5
                any part of the Property, until the deed to the Property is delivered
 6
                to the ultimate purchaser.
 7
             c. The sale of the real property or personal property shall be free and
 8
                clear any right, title, or interest in Defendants Campbell, Tampico
 9
                Well Users, and Tampico Store & Café, and any other party or
10
                claimant, except to the extent that Defendant have a right of
11
                redemption under Wash. Rev. Code § 6.23 or excess funds under
12
                Wash. Rev. Code § 6.21. The redemption period shall be 12
13
                months.
14
             d. The sale shall be subject to building lines, if established; all laws,
15
                ordinances, and governmental regulations (including building and
16
                zoning ordinances) affecting the real and personal property; and
17
                easements and restrictions of record, if any.
18
             e. The Sale shall be held at the courthouse of the county in which the
19
                real property is located, on the real property’s premises, or at any
20
                other place in accordance with the provisions of 28 U.S.C. §§ 2001
21
                and 2002, and shall be announced in the Notice of Sale.
22
             f. The date and time for sale are to be announced by the United
23
                States Marshal, or his/her representative, in the Notice of Sale.
24
             g. The Notice of Sale shall be published once a week for at least four
25
                (4) consecutive weeks before the sale in at least one newspaper
26
                regularly issued and of general circulation in Yakima County, and,
27
                at the discretion of the Marshal or his/her representative, by any
28

     ORDER RE: FORECLOSURE SALE ^ 3
 1
                other notice deemed appropriate. The notice shall contain a
 2
                description of the real property and personal property; the time,
 3
                date, and location of the sale as determined by the United States
 4
                Marshal or his/her representative; the minimum bid as determined
 5
                by the Unites States; and the terms and conditions of sale listed in
 6
                subparagraphs i-o below.
 7
             h. The minimum bid for the Real Property will be set by the United
 8
                States. If the minimum bid is not met or exceeded, the Marshal or
 9
                his/her representative, with concurrence of the United States, may
10
                without further permission of this Court, and under the terms and
11
                conditions in this order of sale, hold a new public sale, if
12
                necessary, and reduce the minimum bid as set by the United States,
13
                or sell to the highest bidder.
14
             i. The successful bidder for the real property shall be required to
15
                deposit at the time of the sale with the Marshal, or his/her
16
                representative, a minimum of ten percent (10%) of the bid, with
17
                the deposit to be made by certified or cashier’s check payable to
18
                the United States District Court for the Eastern District of
19
                Washington, or cash. Before being permitted to bid at the sale,
20
                bidders shall display to the Marshal, or his/her representative,
21
                proof that they are able to comply with this requirement. No bids
22
                will be received from any person(s) who have not presented proof
23
                that, if they are the successful bidder(s), they can make the deposit
24
                required by this order of sale.
25
             j. The balance of the purchase price for the real property is to be paid
26
                to the United States Marshal within twenty (20) days after the date
27
                the bid is accepted, by a certified or cashier’s check payable to the
28

     ORDER RE: FORECLOSURE SALE ^ 4
 1
                  United States District Court for the Eastern District of Washington.
 2
                  If the bidder fails to fulfill this requirement, the deposit shall be
 3
                  forfeited and shall be applied to cover the expenses of the sale,
 4
                  including commissions due under 28 U.S.C. § 1921(c), with any
 5
                  amount remaining to be applied to the Judgment at issue herein.
 6
                  The real property shall again be offered for sale under the terms
 7
                  and conditions of this order of sale, or, in the alternative, sold to
 8
                  the second highest bidder if consented to by the United States.
 9
               k. The sale of the real property shall be subject to confirmation by
10
                  this Court. The Marshal shall file a report of sale with the Court,
11
                  together with a proposed order of confirmation of sale and
12
                  proposed deed, within thirty (30) days from the date of receipt of
13
                  the balance of the purchase price.
14
               l. On confirmation of the sale, the Marshal shall execute and deliver
15
                  a deed of judicial sale conveying the real property to the purchaser.
16
               m. On confirmation of the sale, all interests in, liens against, or claims
17
                  to, the real property and appurtenances that are held or asserted by
18
                  all parties to this action are discharged and extinguished, except to
19
                  the extent that such Defendant has rights of redemption under
20
                  RCW § 6.23.
21
               n. On confirmation of the sale, the recorder of deeds, Yakima
22
                  County, Washington, shall cause transfer of the real property and
23
                  appurtenances to be reflected upon that county’s register of title.
24
               o. The sale shall be “as is” without warranty of any kind.
25
         5. Order to Vacate Property:
26
               a. Until the real property and personal property is sold, all
27
                  Defendants shall take all reasonable steps necessary to preserve the
28

     ORDER RE: FORECLOSURE SALE ^ 5
 1
                real and personal property (including all buildings, improvements,
 2
                fixtures and appurtenances on the real property) in their current
 3
                condition including, without limitations, maintaining a fire and
 4
                casualty insurance policy. They shall neither commit waste against
 5
                the real property nor cause nor permit anyone else to do so. They
 6
                shall neither do anything that tends to reduce the value or
 7
                marketability of the real or personal property nor cause nor permit
 8
                anyone else to do so. They shall not record any instruments,
 9
                publish any notice, or take any other action (such as running
10
                newspaper advertisements or posting signs) that may directly or
11
                indirectly tend to adversely affect the value of the real property or
12
                that may tend to deter or discourage potential bidders from
13
                participating in the public auction, nor shall they cause or permit
14
                anyone else to do so.
15
             b. All persons occupying the real property shall leave and vacate
16
                the real property permanently within twenty (20) days of the
17
                date of this Order, each taking with them his or her personal
18
                property (but leaving all improvements, buildings, fixtures, and
19
                appurtenances to the real property). If any person fails or refuses
20
                to leave and vacate the property by the time specified in this Order,
21
                the United States Marshal’s Office is authorized to take whatever
22
                action it deems appropriate to remove such person from the
23
                premises. Specifically, the United States Marshal (or his/her
24
                designee) is authorized and directed to take all actions necessary to
25
                enter the real property at any time of the day or night and evict and
26
                eject all unauthorized persons located there, including Defendants,
27
                or any other occupants. To accomplish this and to otherwise
28

     ORDER RE: FORECLOSURE SALE ^ 6
 1
                  enforce this Order, the United States Marshal (or his/her designee)
 2
                  shall be authorized to enter the real property and any and all
 3
                  structures and vehicles located thereon, and to use force as
 4
                  necessary. When the United States Marshal concludes that all
 5
                  unauthorized persons have vacated, or been evicted from the
 6
                  property, he/she shall relinquish possession and custody of the
 7
                  property to the United States, or more specifically the FSA, or its
 8
                  designee. No person shall be permitted to return to the property
 9
                  and/or remain thereon without the express written authorization by
10
                  the United States Marshal and/or the FSA, and/or the United States
11
                  Department of Justice, or their respective representatives and/or
12
                  designees. Unauthorized persons who re-enter the real property
13
                  during the time this order is in effect may be ejected by the United
14
                  States Marshal without further order of the Court.
15
               c. If any person fails or refuses to remove his or her personal property
16
                  from the real property by the time specified herein, the personal
17
                  property remaining on the real property thereafter is deemed
18
                  forfeited and abandoned, and the United States Marshal’s Office is
19
                  authorized to remove it and to dispose of it in any manner it deems
20
                  appropriate, including sale, in which case the proceeds of the sale
21
                  are to be applied first to the expenses of sale and the balance to be
22
                  paid into the Court for further distribution.
23
         6. Distribution of Proceeds:
24
               a. The proceeds arising from sale are to be paid to the Clerk of Court
25
                  and applied as far as they shall be sufficient to the following items,
26
                  in the order specified:
27
28

     ORDER RE: FORECLOSURE SALE ^ 7
 1
                        i. To the United States for the costs of the sale, including the
 2
                           costs and commissions of the United States Marshal and any
 3
                           professional auctioneer if retained and the costs of
 4
                           advertising, selling, and conveying the property incurred by
 5
                           the Government.
 6
                        ii. To the United States to be applied to the Judgment plus all
 7
                           interest and costs due and owing thereon.
 8
                       iii. Any balance remaining after the above payments shall be
 9
                           held by the Clerk’s Registry to be disbursed to whoever may
10
                           be lawfully entitled hereto, including Defendant Tampico
11
                           Well Users.
12
           7. All pending motions are DENIED as moot.
13
           IT IS SO ORDERED. The District Court Executive is hereby directed to
14
     file this Order and provide copies to counsel. The District Court Executive is also
15
     directed to mail a copy of this Order to Traci Lee Clampitt at 22901 Ahtanum
16
     Road, Yakima, Washington 98903.
17
           DATED this 9th day of May 2019.
18
19
20
21
22
23
24
                                                   Stanley A. Bastian
25                                             United States District Judge
26
27
28

     ORDER RE: FORECLOSURE SALE ^ 8
